UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A AMENDMENT NO. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:August 13, 2013 (Date of earliest event reported) KINGSTONE COMPANIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-1665 36-2476480 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification Number) 15 Joys Lane, Kingston, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (845) 802-7900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. As previously reported by Kingstone Companies, Inc. (the “Company”), at the Company’s annual meeting of stockholders held on August 13, 2013, the Company’s stockholders selected, on a non-binding advisory basis, three years as the frequency with which the Company should hold a non-binding advisory vote to approve the Company’s executive compensation.Based on these results and consistent with the Company’s recommendation, the Company’s Board of Directors has determined that the Company will conduct future stockholder advisory votes regarding the Company’s executive compensation once every three years. This policy will remain in effect until the next stockholder vote on the frequency of stockholder advisory votes on the Company’s executive compensation, expected to be held at the Company’s 2019 annual meeting of stockholders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINGSTONE COMPANIES, INC. Dated: November 12, 2013 By: /s/Barry B. Goldstein Barry B. Goldstein Chief Executive Officer
